DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2018, March 28, 2019, June 5, 2019, March 25, 2020, October 12, 2020 is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DRAM with Buried Gate Structure.
Status of the Claims 
Claim 7 is canceled.  Claims 1-5 are withdrawn.  Claims 6, and 8-14 are present for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 2001/0025973).
	Claim 6, Yamada discloses (annotated Fig. 48 below) a semiconductor structure for a memory device comprising: 	a substrate (1, semiconductor substrate, Para [0110]) comprising a memory cell region (memory) and a peripheral circuit region (periphery) defined thereon; 	at least an active region (3N, n well, Para [0117]) formed in the peripheral circuit region (3N formed in periphery); 	a buried gate structure (9, gate electrode, Para [0134]) formed in the active region (9 is formed in 3N); 	a conductive line structure (26, first layer wire, Para [0142]) formed right above the buried gate structure (26 is formed right above 9), 	wherein an insulating layer (12a/20/23, insulating films, Para [0143], [0146]) is sandwiched between the buried gate structure and the conductive line structure (12a/20/23 sandwiched between 9 and 26), and the buried gate structure and the conductive line structure are physically spaced apart and electrically isolated from each other by the insulating layer (9 and 26 are physically spaced apart and electrically isolated from each other by 12a/20/23); and 	at least a bit line (BL, bit lines, Para [0142]) formed in the memory cell region (BL formed in memory), wherein a top surface of bit line in the memory cell region is leveled with a top surface of the conductive line structure in the peripheral circuit region (top surface of BL is level with top surface of 26).
	



    PNG
    media_image1.png
    790
    900
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2001/0025973) in view Kim (US 2015/0031195).
	Claim 8, Yamada discloses the semiconductor structure for the memory device according to claim 6.	Yamada does not explicitly disclose further comprising a local inter connection structure electrically connecting the conductive line structure and the active region in the peripheral circuit region.	However, Kim discloses (Fig. 10B) a local inter connection structure (144/142, bit line/first contact plug, Para [0060]) electrically connecting (144/142 connects 134a and ACT) a conductive line structure (134a, first doped region would be conductive as it is electrically connected, Para [0059] – [0060]) and an active region (ACT, active regions connected by 134a/134b, Para [0055] – [0056]) in the peripheral circuit region (TR, transistors, Para [0060]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the local interconnection structure as it improves BCAT density/integration (Kim, Para [0003], [0058]).	Claim 9, Yamada in view of Kim discloses the semiconductor structure for the memory device according to claim 8.	Kim discloses (see annotated Fig. 10B below) wherein the local inter connection structure (142/144) comprises: 	at least a first contact plug(1st plug) formed on the conductive line structure (134a); 	at least a second contact plug (2nd plug) formed on the active region at a first side of the buried gate structure (2nd plug formed on ACT on a right side of buried gate 130, Para [0058]),; and 	at least a connecting layer (144) electrically connecting the first contact plug and the second contact plug (144 connects 1st plug and 2nd plug).


    PNG
    media_image2.png
    639
    649
    media_image2.png
    Greyscale


	Claim 13, Yamada in view of Kim discloses the semiconductor structure for the memory device according to claim 9.	Kim discloses (see annotated Fig. 10B above) an interconnection structure formed on the active region at a second side of the buried gate structure opposite to the first side (1st plug of 144/142 is formed on ACT a left side of 130 opposite right side).	Claim 14, Yamada in view of Kim discloses the semiconductor structure for the memory device according to claim 13.	Kim discloses (see annotated Fig. 10B above) wherein the interconnection structure electrically connecting the active region to a bit line, or alternatively electrically connecting the active region to a bit line bar (/BL) (bit line 144 is connected to plug 142 which is connected to ACT).	Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2001/0025973) in view Kim (US 2015/0031195) in further view of Kim (US 2008/0284029) hereinafter “Kim2”.	Claim 10, Yamada in view of Kim discloses the semiconductor structure for the memory device according to claim 9.	Yamada in view of Kim does not explicitly disclose wherein the second contact plug comprises a contact plug upper portion and a contact plug lower portion.	However, Kim2 discloses (Fig. 2B) a contact plug (left 22/32, direct contact plugs/bit line structures, under broadest reasonable interpretation (BRI) considered a plug, Para [0038] – [0039] comprises a contact plug upper portion (25, bit line conductive pattern, Para [0039]) and a contact plug lower portion (22).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the contact plug structure of Kim2 as it can help prevent short circuits between plugs (Kim2, Para [0079]).	Claim 11, Yamada in view of Kim and Kim2 discloses the semiconductor structure for the memory device according to claim 10.	Yamada in view of Kim and Kim2 does not explicitly disclose wherein a top surface of the contact plug lower portion of the second contact plug is leveled with a top surface of a conductive line structure.	However, Kim2 discloses (Fig. 2B) wherein a top surface of the contact plug lower portion of the second contact plug (top surface of left 22) is leveled (top surface of left 22 is level with top surface of right 22) with a top surface of a conductive line structure (right 32/22, bit line structure/direct contact plugs may be considered a conductive line structure, Para [0038]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the contact plug structure of Kim2 as it can help prevent short circuits between plugs (Kim2, Para [0079]).	Claim 12, Yamada in view of Kim and Kim2 discloses the semiconductor structure for the memory device according to claim 10.	Yamada in view of Kim and Kim2 does not explicitly disclose wherein the contact plug upper portion and the first contact plug comprise a same material, and the contact plug lower portion and the conductive line structure comprise a same material.
	However, Yamada discloses the conductive line 26 may be formed from tungsten (Para [0142], and Kim2 discloses contact plugs formed from tungsten (Para [0042]) and where 22 and 25 may also comprise tungsten (Para [0042]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the specific material of tungsten to the contact plug upper and lower portions as well as the conductive line structure. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a conductive layer (more specifically as a contact plug, plug portion and conductive line). Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819